DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 6/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/12/2022.
Accordingly, claims 1-14 are under current examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/20 and 3/27/22 have been considered by the examiner inasmuch as copies of English translations have been submitted into the file wrapper.
Claim Objections
Claims 1 and 4 are objected to because of the following informalities: the claim is not in the form of a grammatically correct sentence.  For instance “hydration” appears to be used as an adjective without a noun, and the final clause reading “mixed to form…” is not clearly modifying a defined and/or clear antecedent.  There is a colon following the word “comprising” without proper grammatical structure, etc.  
Claim 4 recites “and any combinations thereof” such that it appears multiple embodiments may be simultaneously present; however this is not the case.  Clarification is required as to which component and/or combination of components are required to read on the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2010229117A (hereafter, “Takahashi” et al., cited by Applicant in IDS dated 10/21/2020, translation enclosed).
The claims are drawn to a composition comprising a “hydration” including 40-90% phase changing material, 10 to 60% of at least one of a solvent, a hydrant, and a saponification base.  The claim is interpreted to be drawn to a composition including a composition component which is considered to have hydrating effects wherein said component comprises a minimum of two components as specified in the claims.  The additional claim language pertaining to a step of mixing and an intended use of treatment, attenuation, or prevention is considered respectively directed to a process of making and a method of use, neither of which statutory classes are the claimed composition/product class and are not considered to further limit the claim beyond the at least two structural components outlined above.  Moreover, even if the claim language that is a mixing step is fully considered, it would be unclear what components are mixed to form a lyotropic liquid crystal.  The product claimed is considered to meet the intended use of topical administration in treating, attenuating, or preventing a disruption as claimed since a product and its properties are inseparable.
Takahashi teaches a topical or external skin care formulation for prevention or treatment of chloasma, senile pigment freckle, and pigmentations caused by UV ray irradiation, an operation, an injury, a burn, acne, or the like (see abstract, in particular).  Takahashi’s formulation includes a lyotrophic liquid crystal component (see page 2/8 of translation, paragraph 10) and may include lamellar or hexagonal structures for instance (see fourth paragraph from the bottom of page 2/8 of translation)(limitation of claim 4).  The formulation may include a surfactant and water and tranexamic acid in the liquid crystal component and may be in the form of an emulsion, gel, lotion, or ointment for pharmaceutical, quasi-drug, or cosmetic use (see page 2/8 of translation, paragraph 10)(limitations of claims 1, 7, and 8) and the anionic surfactant used may be a soap (see last paragraph on page 2/8 of translation, limitation of claim 9); the formulation may further comprise a phospholipid component (see Examples (1) in particular)(limitation of claims 5-7).  The amphiphilic molecules, the surfactant, may be included in the liquid crystal in the range of 5 to 80% (see page 3/8 of translation, paragraph 4 in particular; page 2/8 of translation, paragraph 14), a range overlapping the instantly claimed range (limitation of claim 3).  The formulation may be used for treating pigmentation caused by liver spots, ultraviolet irradiation, surgery, trauma, burns, acne, and the like (see page 2/8 of translation, paragraph 11)(limitations of claims 10-14) and is described as a stratum corneum barrier function component (see third paragraph on page 2/8 of translation)(limitation of claim 2).
As to the 40-90% range of PCM and the 10-60% range of at least one solvent, hydrant, and saponification base recited to be present in the “hydration” component of a composition as recited in claim 1, Takahashi does not teach these exact ranges for these exact components.  Therefore, this rejection is made using obviousness rationale.  The formulation (1) component described in the middle of page 4/8 of translation is considered comparable to the “hydration” component of the composition as instantly claimed.  Takahashi teaches overlapping ranges thereby rending obvious the claimed invention.  Takahashi teaches a preparation of lyotropic liquid crystal components made from components including glycerin which is considered a hygroscopic material (thereby meeting PCM definition recited in claim 5) in an amount of 45.97% of that formulation as well as water in an amount of 14.2% thereby meeting the limitations of claim 1.  Nonetheless, it is the examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art to adjust the presence of the requisite components of Takahashi, as is routine in the art, to achieve the desired end result properties in the final product.  One would have been motivated to do so as it is routine inquiry.  One especially would have reasonably expected success based on Takahashi’s use of the same or similar components as instantly claimed in a product to be used for the same or very similar purposes. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617